SUMMARY ORDER
On January 23, 2006, after having been terminated from his position as the Executive Director of Morgan Stanley’s “Law IT Department,” plaintiff Arthur Riel filed a complaint against defendants Morgan Stanley and Morgan Stanley & Co., Inc. (collectively, “Morgan Stanley”)1 in the *92District Court for the Southern District of New York. Riel’s complaint asserted eight causes of action against Morgan Stanley under New York law: three breach of contract claims, defamation, fraud/misrepresentation, negligent misrepresentation, negligence, and prima facie tort.2 On March 8, 2006, Morgan Stanley filed a Rule 12(b)(6) motion to dismiss all counts, save for count 3. In a February 16, 2007 opinion and order, the District Court granted Morgan Stanley’s motion in all respects. On May 7, 2007, the District Court issued an order striking count 3 of Riel’s complaint, and dismissing the complaint unless Riel filed an amended complaint with respect to count 3 within thirty days. Rather than filing an amended complaint, Riel filed an appeal from both the District Court’s February 16, 2007 opinion and order and May 7, 2007 order. We assume the parties’ familiarity with the remaining facts and procedural history of the case.
Substantially for the reasons stated in the District Court’s opinion, we affirm the order of the District Court, granting defendants’ motion to dismiss. See Arthur J. Riel v. Morgan Stanley and Morgan Stanley & Co., Inc., No. 06 CV 524(TPG), dkt. No. 19, 2007 WL 541955 (S.D.N.Y. February 16, 2007). Furthermore, we find that the District Court did not abuse its discretion in dismissing the complaint with leave to amend.

CONCLUSION

We have considered all of plaintiffs claims on appeal and we hereby AFFIRM the orders of the District Court.

. According to Morgan Stanley’s Form 10-K on file with the SEC, Morgan Stanley is a holding company, and Morgan Stanley & Co. Inc. is one of the company’s wholly-owned subsidiaries.


. Because, at the time of filing, Riel was a citizen of Connecticut and Morgan Stanley and Morgan Stanley & Co. Inc. were Delaware Corporations with their principal place of business in New York, and because the amount in controversy exceeds $75,000, the District Court had diversity jurisdiction under 28 U.S.C. § 1332(a), and this Court has jurisdiction on appeal.